                                                                                JS-6
 1

 2
                                                                                11/5/2019
 3
                                                                                  CW
 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   VRAM ISMAILYAN,                            )   Case No. CV 17-7225 FMO (AGRx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   JAGUAR LAND ROVER NORTH                    )
     AMERICA, LLC,                              )
15                                              )
                         Defendant.             )
16                                              )
                                                )
17

18         This action was tried by a jury in Courtroom 6D of the First Street Courthouse, United

19   States District Court for the Central District of California, the Honorable Fernando M. Olguin,

20   United States District Judge, presiding. Plaintiff Vram Ismailyan (“plaintiff”) appeared through

21   counsel Joshua Youssefi and Robert Salgado. Defendant Jaguar Land Rover North America,

22   LLC (“defendant”) appeared with attorneys Michael Hurvitz and Patrick Raue. Trial commenced

23   on October 29, 2019, and the jury returned a unanimous verdict on November 1, 2019. (See Dkt.

24   119, Special Verdict Form). Accordingly, IT IS ADJUDGED as follows:

25         1. As to plaintiff’s claim for violation of the Song Beverly Consumer Warranty Act, Cal. Civ.

26   Code §§ 1790, et seq., the jury rendered a verdict finding in favor of plaintiff and found that

27   plaintiff shall recover from defendant the amount of $57,177.58.

28
 1

 2          2. As to plaintiff’s claim for civil penalties under the Song Beverly Consumer Warrant Act,

 3   the jury rendered a verdict in defendant’s favor.

 4   Dated this 5th day of November, 2019.

 5

 6                                                                      /s/
                                                                  Fernando M. Olguin
 7                                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
